In a child protective proceeding pursuant to Family Court Act article 10, the parents appeal, as limited by their brief, from so much of an order of fact-finding and disposition of the Family Court, Nassau County (Balkin, J), dated May 11, 2004, as, after a hearing, found the subject child to be educationally neglected.
Ordered that the order of fact-finding and disposition is affirmed insofar as appealed from, with costs.
The petitioner met its burden of establishing educational neglect by a preponderance of the evidence (see Matter of Nicole A., 305 AD2d 1039 [2003]; Matter of Fatima A., 276 AD2d 791 [2000]).
The appellants’ remaining contentions are without merit. Florio, J.P., Goldstein, Fisher and Covello, JJ., concur.